                                UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF TENNESSEE
                                     NASHVILLE DIVISION

UNITED STATES OF AMERICA                              )
                                                      )        No. 3:16-cr-00102
         v.                                           )
                                                      )        Judge Trauger
MICHAEL POTEETE                                       )

                 UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION
                          FOR COMPASSIONATE RELEASE

         The United States of America, by and through Donald Q. Cochran, United States Attorney

for the Middle District of Tennessee, and the undersigned counsel, hereby responds to defendant’s

Motion for Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A) (the “motion”) (DE#

50, Motion to Reduce Sentence for Compassionate Release.) The defendant’s motion is not

properly before the Court because he has failed to fully exhaust all administrative rights to appeal

under § 3582(c)(1)(A). More specifically, thirty days have not yet passed since defendant’s request

for compassionate release was received by the warden at Lexington FMC. The undersigned had

been advised by a BOP attorney that the request to the Warden for Compassionate Release was

dated April 30, 2020; and the undersigned is in receipt of the request and has since provided it to

defense counsel. Since thirty days have not yet lapsed, the United States respectfully requests the

Court dismiss the motion without prejudice to refiling. 1




1
  Undersigned counsel has made note that many district courts within this circuit, as well as several sister circuits,
have reached varying conclusions in their interpretations of § 3582(c)(1)(A) in light of the COVID-19 pandemic—
specifically whether its “lapse of 30 days” requirement may be waived by the court. However, in the instant case, the
government argues that the defendant’s motion should be dismissed without prejudice to refiling because thirty days
has not yet passed since the warden received the request. The government submits that the Court should address any
potential waiver issue only after the defendant has satisfied the threshold statutory requirement.

                                                          1

     Case 3:16-cr-00102 Document 55 Filed 05/27/20 Page 1 of 8 PageID #: 777
   I.       Factual Background

         On May 11, 2016, a one-count Indictment was filed in the United States District Court for

the Middle District of Tennessee charging the defendant with Felon in Possession of a Firearm, in

violation of 18 U.S.C. §§ 922(g)(1) and 924. (PSR ¶ 1.) On June 23, 2017, the defendant pled

guilty pursuant to a sealed plea agreement. (PSR ¶ 2.)

         The Guidelines imprisonment range for Poteete was 180 months. (PSR ¶ 54.) On October

23, 2018, Poteete was sentenced to serve 48 months of imprisonment followed by 3 years of

supervised release. (DE#45, 46.)

   II.      Legal Authority

         The compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), as amended by the First

Step Act on December 21, 2018, provides in pertinent part:

                (c) Modification of an Imposed Term of Imprisonment.— The court
                may not modify a term of imprisonment once it has been imposed
                except that—

                (1) in any case—

                (a) the court, upon motion of the Director of the Bureau of Prisons,
                or upon motion of the defendant after the defendant has fully
                exhausted all administrative rights to appeal a failure of the Bureau
                of Prisons to bring a motion on the defendant’s behalf or the lapse
                of 30 days from the receipt of such a request by the warden of the
                defendant’s facility, whichever is earlier, may reduce the term of
                imprisonment (and may impose a term of probation or supervised
                release with or without conditions that does not exceed the unserved
                portion of the original term of imprisonment), after considering the
                factors set forth in section 3553(a) to the extent that they are
                applicable, if it finds that—

                (i) extraordinary and compelling reasons warrant such a
                reduction…. and that such a reduction is consistent with applicable
                policy statements issued by the Sentencing Commission….



                                                 2

    Case 3:16-cr-00102 Document 55 Filed 05/27/20 Page 2 of 8 PageID #: 778
Further, 28 U.S.C. § 994(t) provides: “The Commission, in promulgating general policy statements

regarding the sentencing modification provisions in section 3582(c)(1)(A) of title 18, shall describe

what should be considered extraordinary and compelling reasons for sentence reduction, including

the criteria to be applied and a list of specific examples. Rehabilitation of the defendant alone shall

not be considered an extraordinary and compelling reason.” Accordingly, the relevant policy

statement of the Commission is binding on the Court. See Dillon v. United States, 560 U.S. 817,

827 (2010) (where 18 U.S.C. § 3582(c)(2) permits a sentencing reduction based on a retroactive

guideline amendment, “if such a reduction is consistent with applicable policy statements issued

by the Sentencing Commission,” the Commission’s pertinent policy statements are binding on the

court). 2

         The Sentencing Guidelines policy statement appears at § 1B1.13, and provides that the

Court may grant release if “extraordinary and compelling circumstances” exist, “after considering

the factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,” and the Court

determines that “the defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).”

         Critically, in application note 1 to the policy statement, the Commission identifies the

“extraordinary and compelling reasons” that may justify compassionate release. The note provides

as follows:



2
        Prior to the passage of the First Step Act, while the Commission policy statement was binding on the Court’s
consideration of a motion under § 3582(c)(1)(A), such a motion could only be presented by BOP. The First Step Act
added authority for an inmate himself to file a motion seeking relief, after exhausting administrative remedies, or after
the passage of 30 days after presenting a request to the warden, whichever is earlier

         Under the law, the inmate does not have a right to a hearing. Rule 43(b)(4) of the Federal Rules of Criminal
Procedure states that a defendant need not be present where “[t]he proceeding involves the correction or reduction of
sentence under Rule 35 or 18 U.S.C. § 3582(c).” See Dillon, 560 U.S. at 827-28 (observing that, under Rule 43(b)(4),
a defendant need not be present at a proceeding under Section 3582(c)(2) regarding the imposition of a sentencing
modification).

                                                           3

     Case 3:16-cr-00102 Document 55 Filed 05/27/20 Page 3 of 8 PageID #: 779
  1. Extraordinary and Compelling Reasons.—Provided the defendant meets the
  requirements of subdivision (2) [regarding absence of danger to the community],
  extraordinary and compelling reasons exist under any of the circumstances set forth
  below:

  (A)    Medical Condition of the Defendant.—

         (i)     The defendant is suffering from a terminal illness (i.e., a serious and
                 advanced illness with an end of life trajectory). A specific prognosis
                 of life expectancy (i.e., a probability of death within a specific time
                 period) is not required. Examples include metastatic solid-tumor
                 cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                 disease, and advanced dementia.

         (ii)    The defendant is—

                 (I)     suffering from a serious physical or medical condition,

                 (II)    suffering from a serious functional or cognitive impairment,
                         or

                 (III)   experiencing deteriorating physical or mental health because
                         of the aging process,

                 that substantially diminishes the ability of the defendant to provide
                 self-care within the environment of a correctional facility and from
                 which he or she is not expected to recover.

  (B)    Age of the Defendant.—The defendant (i) is at least 65 years old; (ii) is
         experiencing a serious deterioration in physical or mental health because of
         the aging process; and (iii) has served at least 10 years or 75 percent of his
         or her term of imprisonment, whichever is less.

  (C)    Family Circumstances.—

         (i)     The death or incapacitation of the caregiver of the defendant’s minor
                 child or minor children.

         (ii)    The incapacitation of the defendant’s spouse or registered partner
                 when the defendant would be the only available caregiver for the
                 spouse or registered partner.

  (D)    Other Reasons.—As determined by the Director of the Bureau of Prisons,
         there exists in the defendant’s case an extraordinary and compelling reason
         other than, or in combination with, the reasons described in subdivisions
         (A) through (C).

                                           4

Case 3:16-cr-00102 Document 55 Filed 05/27/20 Page 4 of 8 PageID #: 780
For its part, consistent with note 1(D), the Federal Bureau of Prisons promulgated Program

Statement      5050.50,    available   at   https://www.bop.gov/policy/progstat/5050_050_EN.pdf,

amended effective January 17, 2019, to set forth its evaluation criteria.

          In general, the defendant has the burden to show circumstances meeting the test for

compassionate release. United States v. Heromin, 2019 WL 2411311, at *2 (M.D. Fla. June 7,

2019). As the terminology in the statute makes clear, compassionate release is “rare” and

“extraordinary.” United States v. Willis, 2019 WL 2403192, at *3 (D.N.M. June 7, 2019) (citations

omitted).

   III.      Discussion

          In response to the COVID-19 pandemic, the Attorney General has directed that the Bureau

of Prisons (“BOP”) prioritize transferring inmates to home confinement in appropriate

circumstances when those inmates are vulnerable to COVID-19 under the CDC risk factors—

particularly those at institutions where there have been COVID-19 outbreaks. The Attorney

General has issued two Memoranda on this topic, and the most current data on BOP’s

implementation        of    this    directive   is       available   at   BOP’s     website    here:

https://www.bop.gov/coronavirus/.

          It is the undersigned’s understanding that the BOP is devoting all available resources to

assessing the inmate population to determine which inmates would be appropriate for transfer

under this priority program and to then process those inmates for transfer as quickly as possible.

If an inmate cannot obtain home confinement under BOP’s priority program, then he or she is

likely not a suitable candidate for compassionate release either.

          Turning to the specifics of the defendant’s motion, the defendant has failed to satisfy the

procedural requirements of 18 U.S.C. § 3582(c)(1)(A). More specifically, the defendant has not

                                                     5

    Case 3:16-cr-00102 Document 55 Filed 05/27/20 Page 5 of 8 PageID #: 781
fully exhausted all administrative rights to appeal, as thirty days have not yet lapsed from the

receipt of Poteete’s request by the warden of Lexington FMC. As stated above, the undersigned

had been advised by a BOP attorney that the request to the Warden for Compassionate Release

was dated April 30, 2020; and the undersigned is in receipt of the request and has since provided

it to defense counsel. Thus, the thirty day period has not yet expired. Therefore, the Court should

dismiss the defendant’s motion without prejudice to refiling once he has satisfied the statutory

requirements.

           The United States respectfully requests the Court dismiss the motion without prejudice to

refiling until the defendant has satisfied the exhaustion requirements of 18 U.S.C. § 3582(c)(1)(A),

At that time, the United States will be able to provide additional information regarding the specifics

of defendant’s circumstances that will allow the Court to make a more informed decision regarding

whether to order defendant released. In the present case, Defendant seeks compassionate release

from his estimated release date of May 28, 2022, in part, because of several physical ailments

described in the defense Motion. 3 The United States will be able to provide a response on the

merits once the defendant has satisfied the exhaustion requirements.




3
    Undersigned counsel has provided to defense counsel medical records from the past year.

                                                          6

       Case 3:16-cr-00102 Document 55 Filed 05/27/20 Page 6 of 8 PageID #: 782
   IV.      Conclusion

         The United States respectfully requests the Court dismiss the defendant’s motion without

prejudice to refiling once the defendant has satisfied the exhaustion requirements.



                                                     Respectfully submitted,

                                                     DONALD Q. COCHRAN
                                                     United States Attorney for the
                                                     Middle District of Tennessee


                                                     s/ Joseph P. Montminy
                                                     Joseph P. Montminy
                                                     Assistant United States Attorney
                                                     110 9th Avenue South, Suite A-961
                                                     Nashville, Tennessee 37203
                                                     615-736-5151




                                                7

    Case 3:16-cr-00102 Document 55 Filed 05/27/20 Page 7 of 8 PageID #: 783
                                  Certificate of Service

       The undersigned hereby certifies that on May 28, 2020, a true and exact copy of the

foregoing document has been served through the electronic case filing system upon defense

counsel, Michael C. Holley.


                                                s/ Joseph P. Montminy
                                                Joseph P. Montminy
                                                Assistant United States Attorney




                                            8

    Case 3:16-cr-00102 Document 55 Filed 05/27/20 Page 8 of 8 PageID #: 784
